EXHIBIT 99.3 Hydrogenics Corporation First Quarter 2014 Consolidated Financial Statements and Results of Operations Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Balance Sheets (in thousands of US dollars) (unaudited) March 31 December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash (note 15) Trade and other receivables Inventories (note 4) Prepaid expenses Non-current assets Restricted cash (note 15) Property, plant and equipment Intangible assets (note 7) Goodwill (note 8) Total assets $ $ Liabilities Current liabilities Trade and other payables (note 5) $ $ Operating Borrowings - Warranty provisions (note 6) Deferred revenue Warrants (note 8) - Non-current liabilities Other non-current liabilities (note 7) Non-current warranty provisions (note 6) Non-current deferred revenue Total liabilities Equity Share capital (note 8) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity Total equity and liabilities $ $ Contingencies and guarantees (notes 13 and 15)­ Douglas Alexander Chairman Don Lowry Director The accompanying notes form an integral part of these consolidated interim financial statements. First Quarter 2014 Consolidated Interim Financial Statements Page 2 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Operations and Comprehensive Loss (in thousands of US dollars, except share and per share amounts) (unaudited) Three months ended March 31 As Revised (Note 2) Revenues $ $ Cost of sales Gross profit Operating expenses Selling, general and administrative expenses (note 9) Research and product development expenses (note 10) Loss from operations ) ) Finance income (expenses) Interest income 2 7 Interest expense ) ) Foreign currency gains Foreign currency losses ) ) Other finance gains (losses), net (note 11) ) ) Finance income (loss), net ) ) Loss before income taxes ) ) Income tax expense - - Net loss for the period ) ) Items that will be reclassified subsequently to net loss: Exchange differences on translating foreign operations (5 ) ) Comprehensive loss for the period $ ) $ ) Net loss per share Basic and diluted(note 12) $ ) $ ) Weighted average number of common shares outstanding (note 12) The accompanying notes form an integral part of these consolidated interim financial statements. First Quarter 2014 Consolidated Interim Financial Statements Page 3 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Changes in Equity (in thousands of US dollars, except share and per share amounts) (unaudited) Common shares Contributed Accumulated other comprehensive Total Number Amount surplus Deficit loss equity Balance at December 31, 2012 As Revised (Note 2) $ $ $ ) $ ) $ Net loss - - - ) ) Other comprehensive loss - - - ) ) Total comprehensive loss - - - ) ) ) Issuance of common shares (note 8) - - - Stock-based compensation expense (note 9) - Balance at March 31, 2013 As Revised (Note 2) $ $ $ ) $ ) $ Balance at December 31, 2013 $ $ $ ) $ ) $ Net loss - - - ) ) Other comprehensive loss - - - (5
